Citation Nr: 1409901	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  09-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel



INTRODUCTION

The Veteran (appellant) served on active duty from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 (PTSD) and July 2010 (TDIU) rating decisions of the RO in St. Louis, Missouri, which denied the above claims.  The Board notes that the September 2008 rating decision denied a rating in excess of 30 percent for PTSD, and a December 2010 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective November 2010.  A May 2012 rating decision then increased the Veteran's PTSD disability rating to 70 percent, effective September 2007.  

This case was first before the Board of Veterans' Appeals (Board) in May 2011.  It was remanded to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  The development directed in the May 2011 remand has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).    

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 
 

FINDINGS OF FACT

1.  The Veteran's PTSD has not been manifested by total occupational and social impairment at any time during the period on appeal. 

2.  The schedular criteria are adequate to rate the Veteran's service-connected PTSD. 

3.  The Veteran's service-connected disabilities have not been of such severity as to preclude substantially gainful employment throughout the period on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for assignment of a total disability rating based on individual unemployability are not met.  38 C.F.R. §§ 3.340, 4.16(a) and (b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. PTSD

The Veteran contends that he is entitled to a disability rating in excess of 70 percent for his PTSD, as this disability has worsened to a compensable degree.  For the reasons that follow, the Board finds that a 70 percent rating most closely reflects the Veteran's PTSD symptoms and that no increased rating is warranted.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1  (2013).  

The Veteran's service-connected PTSD is evaluated as 70 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to DSM-IV, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  Several GAF scores have been assigned in the evidence, ranging from 50 to 59.  As noted above, according to the DSM-IV these scores are indicative of moderate to serious symptoms or moderate to serious difficulty in social or occupational functioning.   While they do tend to show deficiencies in most areas, they do not tend to show total impairment.

The Veteran filed his claim for an increased disability rating in September 2007, at which point his service-connected PTSD was rated 30 percent disabling from April 2004.  The Board notes that during the pendency of this appeal, a December 2010 rating decision increased the Veteran's disability rating for PTSD to 50 percent, effective November 2010.  A May 2012 rating decision then increased the Veteran's PTSD disability rating to 70 percent, effective September 2007.  

The Veteran submitted a January 2008 statement in which he reported that his PTSD symptoms had become much worse over the last three years.  The Veteran stated that he did not like to socialize and preferred to stay home by himself.  He reported that he no longer had the motivation to do anything, that he got very little sleep, and that he had to push himself even to attend his VA mental health appointments.  The Veteran stated that he seemed to be depressed most of the time and the medication he was taking was not working.  

In the Veteran's May 2009 substantive appeal, he stated that he could not concentrate to read and that he still had some anxiety in crowded places.  The Veteran reported that he could not remember things long enough to walk through the house, and that he had no social activities.  He stated that he was unable to work, but did not specify the reason for his unemployment.  The Veteran reported that the only light in his life was his grandchildren.  

The Veteran's wife submitted an April 2010 statement regarding the Veteran's PTSD.  She reported that the Veteran is rarely able to sleep through the night, and that he has frequent nightmares.  The Veteran's wife stated that it has not always been easy for the Veteran to maintain good working relationships with others, and that his only true friends are his fellow former service members who he sees once a year.  She reported that the Veteran's depression was worsening, and that he isolated himself.  She further reported that the Veteran had very little motivation.  

The Veteran's wife stated that he no longer went hunting or fishing because the thought of being in the woods with a weapon or being on a winding river with trees and vines hanging down provoked an anxiety attack.  She also stated that they avoided going anywhere with large crowds, and that she did most of the driving because of the Veteran's severe road rage.  The Veteran's wife reported that his mood swings occurred frequently and that he drank a large amount of alcohol on a nightly basis.  She also stated that the Veteran's memory had gotten increasingly worse, and that his decision-making capacity had diminished.  

The Veteran was provided three VA examinations in connection with his increased rating claim for PTSD.  At the Veteran's November 2007 VA examination, the examiner noted that the Veteran had been hospitalized the previous summer for a fall that broke a vertebra in his back and was unable to work due to the back injury.  On examination, the Veteran reported that he was disturbed because he did not cry or experience any emotional distress when his mother died earlier that year.  He reported having the same reaction to the deaths of friends.  The examiner noted many environmental stressors over the past year, including the Veteran's wife losing her job, the deaths of the Veteran's mother and mother-in-law, the Veteran's back injury, and one of his children being injured.  

On examination, the Veteran reported that he was unable to hunt after his service in Vietnam.  He stated that it was deer season and when he heard the gunshots he felt like he needed to hide.  The Veteran reported that he experienced survivor's guilt because several of his friends died in Vietnam, and that he thought about Vietnam on a daily basis because of the news about the current wars.  The examiner noted that since the Veteran's last VA psychiatric examination in May 2004, the Veteran's concentration and memory had both worsened per the Veteran's report.  The examiner also noted the Veteran's maintenance of personal hygiene had declined, and that his motivation had decreased.  The examiner noted no change in the Veteran's orientation or thought processes, and noted he still did not experience suicidal or homicidal ideation.  

The Veteran reported that his road rage had worsened over the past few years and that he was hesitant to drive in the city because he became furious with other drivers.  He also reported that he had moved his gun out of reach for his grandchildren's safety, but that he felt vulnerable without it nearby.  The examiner assigned a GAF score of 50, due to the impact of the Veteran's PTSD symptoms on his mood and interpersonal functioning.  

The Veteran's second VA examination occurred in November 2010.  On examination, the Veteran reported that he had had his hip replaced since the last examination.  He reported that he struggled with feelings of worthlessness and hopelessness, as well as a lack of interest in pleasurable activities.  The Veteran reported that he did think about suicide, but that he wouldn't do it because of his grandchildren.  The examiner noted that the Veteran struggled with unrealistic guilt, and that he reported feeling depressed and easily overwhelmed.  The examiner also noted that the Veteran had stopped drinking when he started attending PTSD group therapy sessions, but that he had resumed drinking in July and drank 2-3 beers per day.  

As to his social and occupational functioning, the Veteran reported that he was still unemployed due to his back injury.  He reported that his wife couldn't find a job locally, so she had moved to Kansas City for work and was living with her brother.  The Veteran stated that his wife had been instrumental in helping him with his PTSD claims and that their relationship had not changed in the last three years.  The Veteran reported that he was attending PTSD group sessions, and that he had one friend with whom he went fishing.  The Veteran reported that he played guitar, fiddle, and mandolin, which did not hurt his back.  He reported that he used to attend jam sessions, but that since he hurt his back he could no longer haul the instruments to and from the sessions.  

The examiner noted the Veteran had no history of suicide attempts, but that he did have a history of violence.  The Veteran reported he threatened to attack someone with a baseball bat in a dispute over an unpaid bill.  The examiner noted the Veteran's psychosocial functioning was moderately impaired and worsening since he was living alone in an isolated setting and no longer playing music with friends.  

On mental status examination, the Veteran presented with a constricted affect and depressed mood.  The examiner noted the Veteran's speech contained many irrelevant details, and that he was easily distracted and had a short attention span.  The Veteran was unable to complete the "serial 7's" cognitive test, and reported that his concentration was poor.  The Veteran was fully oriented with a rambling and circumstantial thought process.  He did not have delusions and he understood the outcome of his behavior.  The examiner noted the Veteran did have sleep impairment and had some problems with hoarding.  The Veteran reported experiencing some visual and auditory hallucinations, but they were not persistent.  

The Veteran reported having panic attacks three times per year, as well as fleeting and non-specific homicidal thoughts.  The Veteran reported thinking about suicide, but that he wouldn't do that to his family.  The examiner noted the Veteran was not able to maintain minimum personal hygiene and that he showered once per week in the winter.  The examiner noted the Veteran's immediate memory was mildly impaired, and that he was hypervigilant and had several loaded guns within arm's reach.  

The examiner diagnosed the Veteran with an episode of Major Depressive Disorder in addition to PTSD, and noted the episode was likely due to increased isolation because of his PTSD and back injury.  The examiner assigned a GAF score of 50.  The examiner indicated that the Veteran had deficiencies in the areas of judgment, thinking, family relations, work and mood.  The examiner stated the Veteran did not have total occupational and social impairment due to PTSD.  

The Veteran's third VA examination occurred in October 2012.  On examination, the Veteran reported that he had started babysitting his grandchildren.  He further reported that he remained married and that he got along well with his wife.  He described himself as a "hermit" and said he had no close friends but he did have military friends he saw once a year.  The Veteran reported that he still had not worked since 2007 due to his back injury.  He also reported drinking 2 drinks per night, and that he went 3 days at a time without drinking.  The examiner noted that the Veteran had been attending PTSD group therapy sessions, but had not attended since February because he was caring for his grandchildren.  The examiner also noted the Veteran had psychiatry appointments approximately twice a year, but had not had one since March 2011.  

On examination, the examiner noted the Veteran had a depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances.  The examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity, and assigned a GAF score of 55.  The examiner diagnosed the Veteran with Major Depressive Disorder in addition to PTSD, and indicated that the depression was related to both PTSD and the Veteran's current stressors.  

In accordance with the Board's May 2011 remand, the RO obtained the Veteran's VA mental health treatment records from September 2006 to the present.  These records do not provide a great deal of insight into the severity of the Veteran's PTSD symptoms, but do show the Veteran has been receiving regular psychiatric treatment from VA throughout the period on appeal.  These records also show the Veteran started attending PTSD group therapy sessions through VA in 2010.  

The Veteran's VA treatment records do contain a November 2007 psychological assessment from the Kansas City VA Medical Center (VAMC).  At this treatment session, the Veteran reported that he did not have any friendships and that he isolated himself.  He reported having trouble sleeping and no longer going hunting or fishing.  The Veteran presented with a euthymic mood and denied suicidal or homicidal ideation.  His speech, thoughts and affect were appropriate.  The provider assigned a GAF score of 50, and indicated that the score was related to the Veteran's lack of friends, sleep problems, survivor guilt, anxiety, and emotional detachment from others.   

The Board finds the record reflects that the Veteran's PTSD symptoms cause occupational and social impairment with deficiencies in most areas.  However, the record does not reflect total occupational and social impairment.  

Of those symptoms suggestive of a 100 percent rating, the Veteran has an apparent intermittent inability to maintain minimum personal hygiene and a single report of hallucinations.  The November 2007 VA examiner indicated that the Veteran's maintenance of personal hygiene had declined, and the November 2010 VA examiner noted that the Veteran was not maintaining minimum personal hygiene and was showering once a week during the winter.  The October 2012 VA examiner did not note any personal hygiene problems, nor do the Veteran's VA treatment records.  The Veteran reported some auditory and visual hallucinations at the November 2010 VA examination, but the other evidence shows that he did not have hallucinations at other times.  Even in November 2010, the examiner indicated that the hallucinations were not persistent.  

The evidence of record does not show the Veteran exhibited or reported the following symptoms at any time: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, disorientation to time or place, or memory loss for the names of close relatives, his own occupation or his own name.  

The Board notes that the Veteran has complained of poor memory and his immediate memory has been characterized as slightly impaired on examination.  However, this memory loss does not rise to the level required in the 100 percent rating criteria.  The Board also notes the Veteran has reported suicidal thoughts but has repeatedly stated that he would not do it because of his family and especially his grandchildren.  The Veteran has reported fleeting, non-specific homicidal thoughts and reported threatening to attack someone with a baseball bat.  However, the Veteran has never actually attacked anyone or otherwise acted on these fleeting homicidal thoughts.  Suicidal and homicidal ideation is a component of the 70 percent rating criteria, which the Veteran already receives.  The Board finds that the evidence of record does not reflect that the Veteran has a persistent danger of hurting himself or others.   

The Veteran's GAF scores, discussed above and ranging from 50 to 59, do not indicate total occupational and social impairment.  The Board also notes that the Veteran's reported social and occupational functioning has been fairly constant through this appeal, with social isolation, contact with immediate family and grandchildren, few friends, and no employment being constant.  Thus, the report of intermittent inability to maintain personal hygiene and hallucinations are associated with a temporary or permanent decrease in social or occupational functioning during the period on appeal.  Instead, the Board finds that the Veteran's symptoms and his reported social and occupational impairment are not analogous to total social and occupational impairment at any time during the period on appeal.  The Board concludes that the criteria for a 100 percent rating for PTSD have not been met.  See 38 C.F.R. § 4.130, DC 9411.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's PTSD is not inadequate.  The Veteran's reported symptoms are squarely within the anticipated symptoms of the General Ratings Formula for Psychiatric Disabilities.  Although the Veteran endorses some of the symptoms for a rating in excess of 70 percent, such as intermittent inability to maintain personal hygiene, the application of the ratings schedule is not thwarted.  There is no reason that mere endorsement of symptoms associated with a higher rating invalidates the balancing test used by the Formula.  The Veteran does not argue such and there is no other evidence to suggest that the schedular rating is defeated by the presence of these symptoms.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.   See VAOPGCPREC 6-96. Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 70 percent have at no time been met.  Similarly, the Veteran's disability level and symptomatology have been contemplated and reasonably described by the rating schedule at all times during the period on appeal.  Referral for extraschedular consideration for a portion of the appeal is also not warranted.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim for a disability rating higher than 70 percent on a schedular basis, and on an extraschedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. TDIU

The Veteran contends that he is entitled to TDIU because employers will not hire him due to his PTSD symptoms.  For the reasons that follow, the Board finds the Veteran is not unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

The Board notes that the Veteran's TDIU claim was initially denied in a July 2010 rating decision, and the Veteran did not submit a Notice of Disagreement specific to TDIU.  However, new evidence regarding the Veteran's employability was received following the expiration of his appeal period for the July 2010 rating decision and during the pendency of his appeal for an increased rating for PTSD.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  Therefore, the Board will consider this new evidence as an alternative theory of his increased rating claim for PTSD following the expiration of the appeal period for the July 2010 rating decision.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for PTSD (rated at 70 percent), as well as epilepsy (rated at 10 percent), tinnitus (rated at 10 percent), and left ear hearing loss (rated at 0 percent).  The Veteran has a combined disability rating of 80 percent.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

The Veteran has alleged that employers will not hire him due to his PTSD.  Although the Veteran did not submit an VA Form 21-8940 in support of his TDIU claim, other evidence of record documents his educational and vocational history.  The record shows that the Veteran completed 12 years of civilian education prior to service, and utilized VA education benefits after his discharge to attend trade school.  Following trade school, he worked as a Sears repairman, and later as a refrigerator repairman.  He worked in a supervisory capacity as a commercial refrigeration mechanic for 13 years until 2002, at which point he was fired due to a personality conflict with his boss.  From 2002 to 2007, the Veteran was self-employed as a heating and air conditioning specialist.  In July 2007, the Veteran suffered a serious fall and sustained a compression fracture of the L1 vertebra in his back.  He has not worked since his back injury.  

The record shows that the Veteran currently receives disability benefits from the Social Security Administration (SSA).  The Veteran was determined by the SSA to be disabled as of July 2007 due to the vertebra fracture in his back as well as osteoarthritis, which are not service connected.   

The Veteran's capacity for employment was discussed at his November 2010 VA examination.  The examiner noted that the Veteran had trouble getting along with others, and that he could not sit at a computer without falling asleep.  The examiner stated that this was due in part to concentration problems related to the Veteran's PTSD and depression, and in part to the Veteran's non-service connected narcolepsy.  The examiner opined that a determination of how much of the Veteran's daytime drowsiness was due to his narcolepsy and how much was due to the Veteran's nightmares and nighttime hypervigilance, causing him to lose sleep, would be speculative.  The examiner stated that physical labor was not possible due to the back injury, and that the back injury also made the Veteran unable to sit in a chair for more than 30 minutes at a time.  The examiner opined that the Veteran was likely not able to perform physical or sedentary employment, but did not specifically indicate which disabilities prevented him from working.  

The Veteran's October 2012 VA examination also addressed his ability to work.  The examiner stated that the Veteran's PTSD was not preventing him from working.  The examiner noted that according to the Veteran's reported work history, he was employed at one company for 13 years, and then worked for himself for 5 years before he injured his back.  The examiner reported that by the Veteran's own statement, he had stopped working because of his back injury rather than his PTSD symptoms.  The examiner noted that the Veteran's PTSD symptoms did cause increased irritability and higher levels of anxiety in specific situations, but they did not appear to have prevented him from working in the past.  The examiner opined that the Veteran's PTSD symptoms would cause only mild impairment in the workplace at present.  

The Board notes the discussions of employment capacity in the Veteran's VA psychiatric examinations do not take into account any effects the Veteran's service-connected disabilities other than PTSD may have on his ability to work.  As noted above, the Veteran is service-connected for epilepsy and tinnitus, both rated 10 percent disabling, and left ear hearing loss, rated 0 percent disabling.  At no time during the period on appeal has the Veteran alleged that his other service-connected disabilities impact his ability to obtain or maintain substantially gainful employment.  Furthermore, no other evidence of record indicates that the Veteran's other service-connected disabilities have affected his ability to work.  

The record shows that the Veteran was fully employed for many years in the highly technical field of refrigeration, heating and air conditioning repair.  The Veteran maintained a supervisory role in a commercial refrigeration company for 13 years, and then successfully operated his own business.  The Board acknowledges that the Veteran reported being fired from the commercial refrigeration company due to a personality conflict with his boss, which may have been related to PTSD symptoms.  However, the Veteran was able to satisfactorily perform his role there for over a decade, and after he was fired he was able to work for himself.  The Board notes that owning and operating a small business is very demanding work, and the fact that the Veteran successfully started and maintained his own firm for 5 years tends to show the Veteran is both a capable mechanic and businessman.  

The Veteran had repeatedly stated, and other evidence of record confirms, that he stopped working in July 2007 due to his back injury.  The Veteran receives disability benefits from the SSA, which determined he was disabled due to his back injury and arthritis.  The SSA did not determine the Veteran to be disabled on the basis of any psychiatric diagnosis.  Although the November 2010 VA examiner opined that the Veteran was unable to perform physical or sedentary employment, the examiner did not specify which of the Veteran's disabilities prevented him from working.  The October 2012 VA examiner stated that the Veteran's PTSD symptoms did not prevent him from working.  The examiner noted the Veteran reported his back injury as the reason he stopped working, and the examiner opined that the Veteran's PTSD symptoms would only cause mild impairment in the workplace.  

Based on the above, the Board finds that the evidence of record taken as a whole does not show the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.  The Board acknowledges the Veteran's assertion that employers will not hire him due to his PTSD, but he has not provided any examples of this occurring or submitted any evidence that he has attempted to obtain employment since his back injury in July 2007.  The record indicates that the Veteran was fully employed from the time he completed trade school to the date of his back injury.  His employment history reflects that despite his significant PTSD symptoms, he has been able to work in a supervisory role for many years and successfully run his own business.  Accordingly, an award of TDIU is not appropriate in this case.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for TDIU.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

III. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for a disability rating in excess of 70 percent for PTSD and TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  October 2007 and March 2010 letters full satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claims in September 2008 and July 2010, respectively.  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran an appropriate VA examinations in November 2007, November 2010, and October 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports each  provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  All three VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

The Board remanded this case in May 2011 to obtain additional VA treatment records concerning the Veteran's participation in therapy through VA and, thereafter, to issue a Supplemental Statement of the Case (SSOC).  These records were obtained on remand.   A SSOC was issued in November 2012.  The Board finds that there was at least substantial compliance with the remand directives.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
JOSHUA B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


